DETAILED ACTION
1.	Applicant's amendments and remarks submitted on March 1, 2022 have been entered. Claims 1, 10 and 19 have been amended. Claims 1, 4-6, 10, 13-15, 19 and 21-29 are still pending on this application, with claims 1, 4-6, 10, 13-15, 19 and 21-29 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1, 10 and 19. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
3.	Claims 1, 4-6, 10, 13-15, 19 and 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 13-17 and 20 of copending Application No. 16/919289 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, as previously established in a prior Office action. 
Applicant’s request to hold the nonstatutory double patenting rejection in abeyance is acknowledged. 

Claim Rejections - 35 USC § 103
4.	Claims 1, 6, 10, 15, 19, 21-24 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2004/0260835 A1 to Welk et al. (“Welk”) in view of US Patent Pub No 2016/0066004 A1 to Lieu et al. (“Lieu”).
As to claim 1, Welk discloses a method comprising: determining, by an automobile, that the automobile has been activated; in response to determining that the automobile has been activated, obtaining, by the automobile, a playlist from a client device (playlist from computer, see pg. 2, ¶ 0027; playlist activation by starting vehicle, see pg. 5, ¶ 0041 - ¶ 0042), wherein the playlist includes one or more references that were saved by way of the client device for in-automobile playout, wherein the one or more references indicate audio files (see pg. 4, ¶ 0037 - ¶ 0040); requesting, by the automobile, a stream of the audio files from one or more audio server devices; receiving, by the automobile, the stream of the audio files; and causing, by the automobile, audible playout of the stream of the audio files (via receiver/head unit of vehicle, see figure 4; pg. 2, ¶ 0028; pg. 3, ¶ 0030; pgs. 4-5, ¶ 0035 - ¶ 0037, ¶ 0040 - ¶ 0044).  
Welk discloses the client device being any computer with internet access for connection to the automobile and other devices (see figure 4; pg. 2, ¶ 0027, pg. 3, ¶ 0034; pgs. 4-5, ¶ 0038 - ¶ 0041), but does not expressly disclose detecting, by the automobile, presence of the client device within the automobile, and obtaining the playlist from the client device within the automobile.
Lieu discloses a similar audio playback system (see figure 1), and further discloses the client device used by a user to create or modify playlists as being a portable device carried by the user (see pg. 3, ¶ 0029; pg. 5, ¶ 0043), wherein the automobile can detect a proximity of the client device to determine if the devices are within a threshold distance, such as within the vehicle (see pg. 6, ¶ 0065; pg. 7, ¶ 0073; pg. 8, ¶ 0075 - ¶ 0077; pg. 16, ¶ 0187), and can further establish a connection to the client device by wired or wireless means (see pg. 10, ¶ 0102).
Welk and Lieu are analogous art because they are both drawn to audio playback systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of a portable device carried by the user as taught by Lieu in the system as taught by Welk, particularly as Welk already teaches the use of an internet enabled computer device to create and manage user accounts and playlists, and further as the use of a device that can be detected within the automobile for connection to the automobile can provide added security when establishing a connection for media sharing and playback (Lieu pg. 2, ¶ 0017; pg. 8, ¶ 0077; pg. 9-10, ¶ 0099 - ¶ 0102).
As to claim 6, Welk in view of Lieu further discloses wherein the automobile includes an audio playout system, and wherein causing audible playout of the stream of the audio files comprises: transmitting the audio files to the audio playout system, wherein reception of the audio files causes the audio playout system to play out the audio files (Welk pg. 2, ¶ 0028; pg. 3, ¶ 0030; pg. 5, ¶ 0042 - ¶ 0043).  
As to claim 10, Welk discloses an article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by an automobile (receiver, see pg. 3, ¶ 0030), cause the automobile to perform operations comprising: determining that the automobile has been activated; in response to determining that the automobile has been activated, obtaining, by the automobile, a playlist from a client device (playlist from computer, see pg. 2, ¶ 0027; playlist activation by starting vehicle, see pgs. 4-5, ¶ 0040 - ¶ 0042), wherein the playlist includes one or more references that were saved by way of the client device for in-automobile playout, wherein the one or more references indicate audio files (see pg. 4, ¶ 0037 - ¶ 0040); requesting a stream of the audio files from one or more audio server devices; receiving the stream of the audio files; and causing audible playout of the stream of the audio files (via receiver/head unit of vehicle, see figure 4; pg. 2, ¶ 0028; pg. 3, ¶ 0030; pgs. 4-5, ¶ 0035 - ¶ 0037, ¶ 0040 - ¶ 0044).  
Welk discloses the client device being any computer with internet access for connection to the automobile and other devices (see figure 4; pg. 2, ¶ 0027, pg. 3, ¶ 0034; pgs. 4-5, ¶ 0038 - ¶ 0041), but does not expressly disclose detecting presence of a client device within the automobile, and obtaining the playlist from the client device within the automobile.
Lieu discloses a similar audio playback system (see figure 1), and further discloses the client device used by a user to create or modify playlists as being a portable device carried by the user (see pg. 3, ¶ 0029; pg. 5, ¶ 0043), wherein the automobile can detect a proximity of the client device to determine if the devices are within a threshold distance, such as within the vehicle (see pg. 6, ¶ 0065; pg. 7, ¶ 0073; pg. 8, ¶ 0075 - ¶ 0077; pg. 16, ¶ 0187), and can further establish a connection to the client device by wired or wireless means (see pg. 10, ¶ 0102).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of a portable device carried by the user as taught by Lieu in the system as taught by Welk, particularly as Welk already teaches the use of an internet enabled computer device to create and manage user accounts and playlists, and further as the use of a device that can be detected within the automobile for connection to the automobile can provide added security when establishing a connection for media sharing and playback (Lieu pg. 2, ¶ 0017; pg. 8, ¶ 0077; pg. 9-10, ¶ 0099 - ¶ 0102). 
As to claim 15, Welk in view of Lieu further discloses wherein the automobile includes an audio playout system, and wherein causing audible playout of the stream of the audio files comprises: transmitting the audio files to the audio playout system, wherein reception of the audio files causes the audio playout system to play out the audio files (Welk pg. 2, ¶ 0028; pg. 3, ¶ 0030; pg. 5, ¶ 0042 - ¶ 0043).  
As to claim 19, Welk discloses an automobile comprising: a processor; memory; and program instructions, stored in the memory, that upon execution by the processor cause the automobile to perform operations (via receiver, see pg. 3, ¶ 0029 - ¶ 0030) comprising: determining that the automobile has been activated; in response to determining that the automobile has been activated, obtaining, by the automobile, a playlist from a client device (playlist from computer, see pg. 2, ¶ 0027; playlist activation by starting vehicle, see pgs. 4-5, ¶ 0040 - ¶ 0042), wherein the playlist includes one or more references that were saved by way of the client device for in-automobile playout, wherein the one or more references indicate audio files (see pg. 4, ¶ 0037 - ¶ 0040); requesting a stream of the audio files from one or more audio server devices; receiving the stream of the audio files; and causing audible playout of the stream of the audio files (via receiver/head unit of vehicle, see figure 4; pg. 2, ¶ 0028; pg. 3, ¶ 0030; pgs. 4-5, ¶ 0035 - ¶ 0037, ¶ 0040 - ¶ 0044).  
Welk discloses the client device being any computer with internet access for connection to the automobile and other devices (see figure 4; pg. 2, ¶ 0027, pg. 3, ¶ 0034; pgs. 4-5, ¶ 0038 - ¶ 0041), but does not expressly disclose detecting presence of a client device within the automobile, and obtaining the playlist from the client device within the automobile.
Lieu discloses a similar audio playback system (see figure 1), and further discloses the client device used by a user to create or modify playlists as being a portable device carried by the user (see pg. 3, ¶ 0029; pg. 5, ¶ 0043), wherein the automobile can detect a proximity of the client device to determine if the devices are within a threshold distance, such as within the vehicle (see pg. 6, ¶ 0065; pg. 7, ¶ 0073; pg. 8, ¶ 0075 - ¶ 0077; pg. 16, ¶ 0187), and can further establish a connection to the client device by wired or wireless means (see pg. 10, ¶ 0102).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of a portable device carried by the user as taught by Lieu in the system as taught by Welk, particularly as Welk already teaches the use of an internet enabled computer device to create and manage user accounts and playlists, and further as the use of a device that can be detected within the automobile for connection to the automobile can provide added security when establishing a connection for media sharing and playback (Lieu pg. 2, ¶ 0017; pg. 8, ¶ 0077; pg. 9-10, ¶ 0099 - ¶ 0102). 
As to claim 21, Welk in view of Lieu further discloses wherein the client device transmitted the one or more references saved for in-automobile playout to a profile server, and wherein the client device received the playlist from the profile server (Welk service provider server, see pg. 4, ¶ 0037).  
As to claim 22, Welk in view of Lieu further discloses wherein the client device received, by way of a user interface function of a web browser application executing on the client device, input that selected the one or more references, and wherein the client device stored the one or more references in response to receiving the input (Welk pg. 2, ¶ 0027; pg. 4, ¶ 0038 - ¶ 0039; Lieu pg. 5, ¶ 0043).  
As to claim 23, Welk in view of Lieu further discloses wherein the client device transmitted the one or more references saved for in-automobile playout to a profile server, and wherein the client device received the playlist from the profile server (Welk service provider server, see pg. 4, ¶ 0037).  
As to claim 24, Welk in view of Lieu further discloses wherein the client device received, by way of a user interface function of a web browser application executing on the client device, input that selected the one or more references, and wherein the client device stored the one or more references in response to receiving the input (Welk pg. 2, ¶ 0027; pg. 4, ¶ 0038 - ¶ 0039; Lieu pg. 5, ¶ 0043).  
As to claim 27, Welk in view of Lieu further discloses wherein the automobile includes an audio playout system, and wherein causing audible playout of the stream of the audio files comprises: transmitting the audio files to the audio playout system, wherein reception of the audio files causes the audio playout system to play out the audio files (Welk pg. 2, ¶ 0028; pg. 3, ¶ 0030; pg. 5, ¶ 0042 - ¶ 0043).  
As to claim 28, Welk in view of Lieu further discloses wherein the client device transmitted the one or more references saved for in-automobile playout to a profile server, and wherein the client device received the playlist from the profile server (Welk service provider server, see pg. 4, ¶ 0037).  
As to claim 29, Welk in view of Lieu further discloses wherein the client device received, by way of a user interface function of a web browser application executing on the client device, input that selected the one or more references, and wherein the client device stored the one or more references in response to receiving the input (Welk pg. 2, ¶ 0027; pg. 4, ¶ 0038 - ¶ 0039; Lieu pg. 5, ¶ 0043).   

5.	Claims 4, 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welk in view of Lieu, and further in view of US Patent Pub No 2014/0006559 A1 to Drapeau et al. (“Drapeau”).
As to claims 4, 13 and 25, Welk in view of Lieu discloses the method, article of manufacture and automobile of respective parent claims 1, 10 and 19.
Welk in view of Lieu does not disclose further comprising: determining weather or traffic conditions within a threshold distance of the client device, wherein requesting the stream of the audio files from one or more audio server devices comprises requesting an audio file containing information regarding the weather or traffic conditions.  
Drapeau discloses a similar playlist streaming system (see pg. 1, ¶ 0006), and further discloses wherein additional content or information can be added to the streamed content, including traffic, weather and news, the additional content or information being localized to where the user is at any given time (see pg. 2, ¶ 0039 - ¶ 0040).
Welk in view of Lieu and Drapeau are analogous art because they are drawn to media content streaming systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the added weather or traffic information as taught by Drapeau in the method, article of manufacture and automobile as taught by Welk in view of Lieu. The motivation would have been to provide the user or driver with a more dynamic listening experience that includes pertinent information to the user's location (Drapeau Abstract).

6.	Claims 5, 14 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welk in view of Lieu, and further in view of US Patent Pub No 2017/0115952 A1 to Gregory.
As to claims 5, 14 and 26, Welk in view of Lieu discloses the method, article of manufacture and automobile of respective parent claims 1, 10 and 19.
Welk in view of Lieu does not disclose determining a number of humans in the automobile, wherein requesting the stream of the audio files from one or more audio server devices comprises requesting an audio file based on the number of humans in the automobile.
Gregory discloses a similar vehicle audio system, and further discloses wherein playlists or audio content can be based on current vehicle occupant (see pg. 1, ¶ 0007; pg. 3, ¶ 0054), including the number of occupants in the vehicle (see pg. 3, ¶ 0053; pg. 4, ¶ 0077 - ¶ 0078).
Welk in view of Lieu and Gregory are analogous art because they are both drawn to vehicle audio systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate customized audio output as taught by Gregory in the method, article of manufacture and automobile as taught by Welk in view of Lieu. The motivation would have been to provide personalized audio playout for a single or multiple occupants based on occupant content preferences (Gregory pg. 3, ¶ 0053; pg. 4, ¶ 0077 - ¶ 0078).

Response to Arguments
7.	Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive.
Regarding claims 1, 10 and 19, Applicant argues that the combination of Welk and Lieu does not disclose or suggest the claims as amended because “neither reference teaches the claimed features” of the automobile detecting the presence of a client device within the automobile, obtaining a playlist from the client device and then requesting a stream of audio files from another device or devices. Examiner respectfully disagrees.
Welk is relied upon for disclosing most of the features in the method, article of manufacture, and automobile as recited in respective claims 1, 10 and 19. Welk discloses a computer capable of connecting to the internet as the user interface for the user to access and manage their account to create and edit playlists, the playlists including references to audio files that are then accessed from other devices for playback within the vehicle (see figure 4; pg. 2, ¶ 0027; pgs. 4-5, ¶ 0035 - ¶ 0036, ¶ 0038 - ¶ 0042), but does not disclose the computer device being a portable device carried by the user, nor does it disclose detecting a client device within the automobile, and obtaining the playlist from the client device within the automobile. 
Lieu is therefore relied upon for disclosing a similar system for audio playback within a vehicle (see figure 1), and for further disclosing various examples of a client device used by a user to create or modify playlists, including portable devices carried by the user (see pg. 3, ¶ 0029; pg. 5, ¶ 0043). Lieu further discloses the system can be configured to detect a proximity between the client device and the automobile within various threshold distances, including detecting if the client device is within the automobile (see pg. 6, ¶ 0065; pg. 7, ¶ 0073; pg. 8, ¶ 0075; pg. 16, ¶ 0187), and further can establish a connection to the client device by wired or wireless means (see pg. 10, ¶ 0102). The use of a portable device in particular as the computer device of Welk is therefore considered obvious to one of ordinary skill in the art, as is the additional feature of detecting the portable device within the automobile for playback, as the use of a portable device carried by the user that can therefore be detected when the user enters the automobile, and connected to the automobile via wireless or wired means, can provide added security when establishing a connection for media sharing and playback (Lieu pg. 2, ¶ 0017; pg. 8, ¶ 0077; pg. 9-10, ¶ 0099 - ¶ 0102).
Examiner respectfully maintains the combination of Welk and Lieu teach the automobile detecting the presence of a client device within the automobile, obtaining a playlist from the client device and then requesting a stream of audio files from another device or devices, and therefore disclose the invention as claimed.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652